Citation Nr: 1132994	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  93-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected spondylolisthesis, lumbosacral spine, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the Veteran's claim of entitlement to an increased rating for service-connected spondylolisthesis of the lumbosacral spine evaluated as 10 percent disabling.  

In January 1994, the Board denied the Veteran's claim for an increased rating for his service-connected low back disorder.  

The Veteran appealed the Board's January 1994 decision to the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claim, hereinafter "the Court").  In July 1995, the Court granted a Joint Motion, vacating the January 1994 Board decision and remanding the claim to the Board for compliance with the Joint Motion directives.  In December 1995, the Board remanded the claim for additional development.  In October 1998, the RO increased the rating for the low back disability from 10 percent to 20 percent.  The Board again remanded the claim in February 2001 and July 2004 for additional development.  

In March 2010, the Board once again denied the Veteran's claim for an increased rating for his service-connected low back disorder.  The Veteran appealed the Board's March 2010 decision to the Court.  In December 2010, the Court granted a Joint Motion, vacating the March 2010 decision and remanding the claim to the Board for compliance with the Joint Motion directives.  The parties also determined that a claim for a total rating for compensation based upon individual unemployability has again been raised in conjunction with the appeal.  Accordingly, the issue has been amended as indicated on the title page.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).

As noted above, the parties to the Joint Motion agreed that the Board erred by concluding that the VA's duty to assist had been met when a March 2008 VA examiner stated that the MRI's of record were not recent and recommended that it be repeated.  

The Board notes that while the case was pending at the Court, the Veteran was afforded a VA examination of the spine in June 2010.  While x-rays of the lumbar spine were taken in conjunction with the examination, there is no indication that MRI studies were conducted.  Thus, the Board finds that a remand is warranted to afford the Veteran a current MRI study of his lumbar spine so that the severity of the service-connected lumbar spine disability may be fully evaluated.  

In addition, the parties agreed that remand was necessary to address whether the Veteran has separately ratable neurological disability in light of complaints of bowel incontinence, erectile dysfunction, and lower extremity neurological complaints.  The Board notes, however, that the Veteran has multiple nonservice connected disabilities including diabetes mellitus and aortoiliac occlusive disease.  Accordingly, the Board finds that a VA neurological examination is necessary to adequately address whether any such disorder is a neurological complication of his service connected back disorder.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As the Joint Motion indicated that the issue of a total disability rating has again been raised, the Veteran should be afforded notice pursuant to the Veterans Claims Assistance Act (VCAA) of how to substantiate such a claim. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice pertaining to his claim for a total disability rating based on individual unemployability due to his service connected lumbosacral spine condition. 

2.  Ask the Veteran to provide the names and addresses of all private treatment providers who have recently treated him for his lumbosacral spine condition and neurological complications related thereto.  After securing any necessary release, any relevant records which are not duplicates of those already contained in the claims file should be requested.  In addition, relevant VA treatment records from the Northampton VA medical center dating since August 2010 records should be obtained and associated with the claims file.

3.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA neurological examination by a physician, to determine the nature of any current neurological complaints and to obtain an opinion as to whether any disability found is related to the Veteran's service connected spondylolisthesis L5-S1.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  If an MRI of the lumbosacral spine has not been conducted recently (since 2008) the Veteran must be afforded an MRI to comply with the Court's remand.  If an MRI is medically contraindicated, the examiner must explain why such should not be accomplished.  Any another tests deemed necessary, including nerve conduction studies if indicated, should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should identify all neurological complications related to the Veteran's service connected lumbosacral spine disorder.  The examiner should specifically indicate whether the complaints of bowel incontinence, as noted in 2008, erectile dysfunction, and neurological complaints concerning the lower extremities are due to the Veteran's lumbosacral spine disorder versus nonservice connected disability such as diabetes or aortoiliac occlusive disease.  The examiner should provide his/her medical basis for the conclusions reached.

The examiner should also provide an opinion as to whether the Veteran's service-connected lumbosacral spine condition and related neurological complications render the Veteran unable to obtain and maintain substantially gainful employment without consideration of age or nonservice connected disabilities.

4.  After the development requested above has been completed, the claim for an increased rating for spondylolisthesis L5-S1 to include entitlement to a total disability rating based on individual unemployability should be adjudicated (with consideration on an extraschedular basis if necessary).  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case, which includes the pertinent laws concerning entitlement to a total disability rating based on individual unemployability, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

